Sneed, J.,
delivered the opinion of the court.
This case differs materially from that of The Governor v. Montgomery, 2 Swan, 618, relied on by defendants. In this case, there was a settlement and acknowledgment of the liability, and positive proof. also, that the tax lists delivered to the collector, were correct copies from the assessment books. If, there*298fore, we were disposed to follow that ruling, which we are not prepared to say we could do, under the provisions of our late statute, the cases are distinguishable.
We hold the judgment to be correct, except that both sets of sureties should have been embraced in it. With this modification, the judgment will be affirmed.